DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3, 5, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of a control terminal, a first terminal and a second terminal of the first transistor are electrically connected to a reset signal line of the pixel unit, a second power signal line, and the first node, respectively: a control terminal, a first terminal, and a second terminal of the second transistor are electrically connected to the gate line, the first node, and the second node, respectively: Application No.: 16, 763.405Docket No.: P200401US00a control terminal, a first terminal, and a second terminal of the fourth transistor are electrically connected to the gate line, a data line, and the third node, respectively: and a control terminal, a first terminal, and a second terminal of the fifth transistor are electrically connected to the emission signal line, the first power signal line, and the third node, respectively; and the first electrode of the boosting capacitor is at least a portion of a connecting electrode in a data line layer, the connecting electrode is a conductive line in the data line layer connecting the control terminal of the third transistor and the second terminal of the first transistor, and the second electrode of the boosting capacitor is a portion of the gate line in a first gate metal layer that overlaps the first electrode.  Therefore, independent claim 1 contains .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621